Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (US Patent Application Publication 2018/0210551) in view of Akita et al. (US Patent Application Publication 2018/0039377).
Regarding independent claim 1, Kitagawa discloses a non-contact operating apparatus for a vehicle (abstract and figure 1 reference vehicle), the non-contact operating apparatus comprising: 
a generating unit (Figure 3 reference midair display device 50 described in paragraph [0039] to comprise a liquid crystal panel 51 controlled by control unit 53.) configured to generate and update an image containing an image object, the image object being operable by an occupant present within a vehicle compartment of the vehicle (Figure 1 reference displayed image of manipulation target 61 including a display of a knob portion 62 by an operator OP in a vehicle. Paragraph [0045] describes the image object of the knob portion 62 to be operable/manipulated by the occupant/operator OP.); 
a projecting device configured to project the image in a predetermined display region within the vehicle compartment of the vehicle (Figure 2 reference reflector 52 described in paragraphs [0039]-[0042] to reflect the image provided by the LCD 51, via micro-mirrors, to project a floating display region 60.), the image object being operable by the occupant via an inputtable region in the predetermined display region, the inputtable region being set with respect to the image projected by the projecting device (Figure 2 reference tactile sense providing region 36 depicted as being set to comprise/respective the display region 60. Paragraph [0037] describes region 36 as being provided with a tactile sense generated by portion 31 and is substantially equal to an area (inputtable region) in which the manipulation body identifier 20 can detect the manipulation body.); 
an operation detecting device configured to detect an operation site of the occupant positioned in a vicinity of the predetermined display region within the vehicle compartment (Figure 2 reference manipulation body identifier 20 described in paragraph [0035] to identify a manipulation body (such as a finger of the occupant) in a three-dimensional space including display region 60 and surrounding area.); 
an operation determining unit (figure 3 reference tactile control unit 32+ position identification unit 21+posture identification unit 22) configured to determine, on a basis of a position or motion of the operation site of the occupant with respect to the inputtable region, whether the operation site of the occupant detected by the operation detecting device performs a non-contact operation against the image object (Paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to) based on acquired information S103 in figure 4. S103 determined finger contact with target based on acquired position and shape info S101 and S102 respectively. Said acquired position and shape info is acquired by the manipulation body identifier 20 as described in paragraph [0038].); and 
[ ].
Kitagawa does not specifically disclose a motion detecting device configured to detect motion of the vehicle or motion of the occupant caused by the motion of the vehicle, the operation determining unit being configured to correct the inputtable region, on a basis of a detection result of the motion detecting device, to suppress the motion of the occupant caused by the motion of the vehicle, the operation determining unit being configured to determine presence or absence of the operation against the image object by the operation site of the occupant after the inputtable region is corrected. 
Akita discloses a motion detecting device configured to detect motion of the vehicle or motion of the occupant caused by the motion of the vehicle (Figure 3 reference electronic control unit ECU outputting vehicle speed, acceleration rate, etc. to vehicle input device as described in paragraph [0063]. ), 
an operation determining unit (processing device 620) being configured to correct the inputtable region, on a basis of a detection result of the motion detecting device, to suppress the motion of the occupant caused by the motion of the vehicle, the operation determining unit being configured to determine presence or absence of the operation against the image object by the operation site of the occupant after the inputtable region is corrected (Paragraph [0054] describes the process of figure 2 adjusts a touch time and distance thresholds (S230 Lth=L2) of a detected input to compensate for unintended movement of the finger due to sudden vibration or shaking of the interior or the like of the vehicle to correctly recognize the intended input operation of the user. Paragraph [0063] describes to adjust the thresholds based on vehicle speed and acceleration. After Lth is set to L2 in S230 (inputtable region corrected) the flow chart of figure 2 is rerun at S204 to determine presence or absence of the operation thereafter.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kitagawa with the known technique of correcting/adjusting/suppressing/compensating the input region before detecting presence or absence of the operation of the user/occupant/driver from unintended movements due sudden vibration or shaking or the like of the interior of the vehicle yielding the predictable results of correctly recognizing the input operation intended by the user/occupant/driver as disclosed by Akita (paragraph [0054]).
Regarding claim 2, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 1, further comprising: 
a stimulation output device (Akita: figure 3 reference tactile sense provider 30) configured to output a tactile stimulation based on an ultrasound field to the operation site of the occupant (Akita: paragraph [0037] describes tactile sense provider 30 to comprise an ultrasonic generation portion 31 to generate the tactile stimulus on the manipulation body in the tactile sense providing region 36 which includes the display region 60); and 
a stimulation response output unit (Akita: figure 3 reference ultrasonic generation unit 31) configured to cause the stimulation output device to output, on a basis of a determination result of the operation determining unit, the tactile stimulation as a response to the operation, to the operation site of the occupant performing the non-contact operation against the image object (Akita: Paragraph [0037] describes ultrasonic generation portion 31 to generate the tactile stimulus on the manipulation body in a tactile sense providing region 36 which includes the aerial display region 60.), wherein 
even in a case where the operation determining unit adjusts the detection result of the operation detecting device on the basis of the detection result of the motion detecting device (Akita: Paragraph [0054] describes the process of figure 2 adjusts a touch time threshold and distance of a detected input to compensate for unintended movement of the finger due to sudden vibration or shaking of the interior or the like of the vehicle to correctly recognize the intended input operation of the user. This describes the means of a detection result of the input.) and determines the presence or the absence of the operation by the operation site of the occupant (Kitagawa: paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to) based on acquired information S103 in figure 4. S103 determined finger contact with target based on acquired position and shape info S101 and S102 respectively. Said acquired position and shape info is acquired by the manipulation body identifier 20 as described in paragraph [0038].), the stimulation response output unit is configured to cause the stimulation output device to output the tactile stimulation to the position of the operation site of the occupant detected by the operation detecting device (Kitagawa: Paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to) based on acquired information S103 in figure 4. S103 determined finger contact with target based on acquired position and shape info S101 and S102 respectively. Said acquired position and shape info is acquired by the manipulation body identifier 20 as described in paragraph [0038]. Wherein paragraph [0037] describes tactile sense provider 30 to comprise an ultrasonic generation portion 31 to generate the tactile stimulus on the manipulation body in the tactile sense providing region 36 which includes the display region 60 due to the detection means described above. Akita discloses wherein said detection means includes compensation of the vehicle speed wherein the combination of claim 1 above includes Kitagawa’s ultrasound tactile output to be output to the position of the operation site of the occupant as detected by Kitagawa in view of Akita’s compensation.). 
Regarding claim 7, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 1, wherein the operation determining unit is configured to determine the presence or the absence of the operation by the occupant on a basis of motion of the occupant against the image object projected by the projecting device (Akita: figure 2 reference continuous operation S205-S206 described in paragraphs [0043]-[0044] regarding movement of the occupant’s finger against the image object.), and adjust, on the basis of the detection result of the motion detecting device, the detection result of the operation detecting device to suppress the motion of the occupant caused by the motion of the vehicle (Akita: Paragraph [0054] describes the process of figure 2 adjusts a touch time threshold and distance of a detected input to compensate for unintended movement of the finger due to sudden vibration or shaking of the interior or the like of the vehicle to correctly recognize the intended input operation of the user.), and determine the presence or the absence of the operation by the operation site of the occupant (Kitagawa: paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to) based on acquired information S103 in figure 4. S103 determined finger contact with target based on acquired position and shape info S101 and S102 respectively. Said acquired position and shape info is acquired by the manipulation body identifier 20 as described in paragraph [0038].).
Regarding claim 8, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 2, wherein the operation determining unit is configured to determine the presence or the absence of the operation by the occupant on a basis of motion of the occupant against the image object projected by the projecting device (Akita: figure 2 reference continuous operation S205-S206 described in paragraphs [0043]-[0044] regarding movement of the occupant’s finger against the image object.), and adjust, on the basis of the detection result of the motion detecting device, the detection result of the operation detecting device to suppress the motion of the occupant caused by the motion of the vehicle (Akita: Paragraph [0054] describes the process of figure 2 adjusts a touch time threshold and distance of a detected input to compensate for unintended movement of the finger due to sudden vibration or shaking of the interior or the like of the vehicle to correctly recognize the intended input operation of the user.), and determine the presence or the absence of the operation by the operation site of the occupant (Kitagawa: paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to) based on acquired information S103 in figure 4. S103 determined finger contact with target based on acquired position and shape info S101 and S102 respectively. Said acquired position and shape info is acquired by the manipulation body identifier 20 as described in paragraph [0038].).
Regarding claim 9, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 1, wherein the motion detecting device is configured to detect a traveling state of the vehicle (Akita: Paragraph [0063] describes to adjust the thresholds based on vehicle speed and acceleration (traveling states of the vehicle.).
Regarding claim 10, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 2, wherein the motion detecting device is configured to detect a traveling state of the vehicle (Akita: Paragraph [0063] describes to adjust the thresholds based on vehicle speed and acceleration (traveling states of the vehicle.).
Regarding claim 13, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 1, wherein the motion detecting device is configured to detect, on a basis of an image in which the occupant is captured, the motion of the occupant caused by the motion of the vehicle (Figure 2 reference manipulation body identifier 20 described in paragraph [0035] to identify a manipulation body (such as a finger of the occupant) in a three-dimensional space including display region 60 and surrounding area via an infrared camera (a device which inherently images object, the object in this instance is an occupant).). 
Regarding claim 14, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 2, wherein the motion detecting device is configured to detect, on a basis of an image in which the occupant is captured, the motion of the occupant caused by the motion of the vehicle (Figure 2 reference manipulation body identifier 20 described in paragraph [0035] to identify a manipulation body (such as a finger of the occupant) in a three-dimensional space including display region 60 and surrounding area via an infrared camera (a device which inherently images object, the object in this instance is an occupant).).
Regarding claim 17, Kitagawa and Akita discloses a vehicle, comprising: the non-contact operating apparatus according to claim 1; and 
two or more control devices coupled to the non-contact operating apparatus through an internal network (Kitagawa: Paragraph [0045] describes multiple control devices such as volume of an audio device and temperature of an air conditioning apparatus as respectively depicted in figures 6-7. Figure 3 depicts internal network connections of audio device 122 and air conditioning apparatus 121 with manipulation device 100.), each of the two or more control devices being configured to control an operation of the vehicle (Kitagawa: Paragraph [0045] describes multiple control devices of the vehicle such as volume of an audio device and temperature of an air conditioning apparatus as respectively depicted in figures 6-7.), 
each of the two or more control devices being configured to acquire input information from the non-contact operating apparatus through the internal network, the input information being generated on a basis of the non-contact operation of the occupant against the image object in the image (Kitagawa: Paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to) based on acquired (input) information S103 in figure 4. S103 determined finger contact with target based on acquired position and shape info S101 and S102 respectively. Said acquired position and shape info is acquired by the manipulation body identifier 20 as described in paragraph [0038]. Figure 3 depicts the internal network connecting 30, 32, 20, and 22), the image being projected within the vehicle compartment by the non-contact operating apparatus (Figure 2 reference reflector 52 described in paragraphs [0039]-[0042] to reflect the image provided by the LCD 51, via micro-mirrors, to project a floating display region 60.). 
Regarding independent claim 18, Kitagawa discloses a non-contact operating apparatus for a vehicle (abstract and figure 1 reference vehicle), comprising: 
circuitry configured to control an operation of the non-contact operating apparatus (Figure 3 reference display manipulation device 100 described in paragraph [0032] to control the vehicle interface and accept manipulation to operate. Device 100 includes tactile control unit 32 described in paragraph [0038] to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to).); 
a projecting device configured to project an image containing an image object in a predetermined display region within a vehicle compartment of the vehicle (Figure 2 reference reflector 52 described in paragraphs [0039]-[0042] to reflect the image provided by the LCD 51, via micro-mirrors, to project a floating display region 60.), the image object being operable by an occupant present within the vehicle compartment (Figure 1 reference displayed image of manipulation target 61 including a display of a knob portion 62 by an operator OP in a vehicle. Paragraph [0045] describes the image object of the knob portion 62 to be operable/manipulated by the occupant/operator OP.) via an inputtable region in the predetermined display region, the inputtable region being set with respect to the image projected by the projecting device (Figure 2 reference tactile sense providing region 36 depicted as being set to comprise/respective the display region 60. Paragraph [0037] describes region 36 as being provided with a tactile sense generated by portion 31 and is substantially equal to an area (inputtable region) in which the manipulation body identifier 20 can detect the manipulation body.); 
an operation detecting device configured to detect an operation site of the occupant positioned in a vicinity of the predetermined display region within the vehicle compartment with respect to the inputtable region (Figure 2 reference manipulation body identifier 20 described in paragraph [0035] to identify a manipulation body (such as a finger of the occupant) in a three-dimensional space including display region 60 and surrounding area.); and 
[ ],
the circuitry being configured to 
generate and update the image (Paragraph [0045] describes the display control unit 53 to update the displayed image corresponding to the user input such as the user moving their hand and the slider correspondingly moving in accordance to said hand movement.), 
determine, on a basis of a position or motion of the operation site of the occupant with respect to the image object, whether the operation site of the occupant detected by the operation detecting device performs a non-contact operation against the image object (Paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to) based on acquired information S103 in figure 4. S103 determined finger contact with target based on acquired position and shape info S101 and S102 respectively. Said acquired position and shape info is acquired by the manipulation body identifier 20 as described in paragraph [0038].), 
[ ], and 
determine presence or absence of the operation against the image object by the operation site of the occupant on a basis of the [ ] inputtable region (Paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image). 
Kitagawa does not specifically disclose a motion detecting device configured to detect motion of the vehicle or motion of the occupant caused by the motion of the vehicle or adjust, or a basis of a detection result of the motion detecting device, a detection result of the operation detecting device to suppress the motion of the occupant caused by the motion of the vehicle, and determine presence or absence of the operation against the image object by the operation site of the occupant on a basis of the adjusted detection result. 
Akita discloses a motion detecting device configured to detect motion of the vehicle or motion of the occupant caused by the motion of the vehicle (Figure 3 reference electronic control unit ECU outputting vehicle speed, acceleration rate, etc. to vehicle input device as described in paragraph [0063]. ), 
an operation determining unit (processing device 620) being configured to correct, on a basis of a detection result of the motion detecting device, the inputtable region to suppress the motion of the occupant caused by the motion of the vehicle, and 
determine presence or absence of the operation against the image object by the operation site of the occupant on a basis of the corrected inputtable region (Paragraph [0054] describes the process of figure 2 adjusts a touch time and distance thresholds (S230 Lth=L2) of a detected input to compensate for unintended movement of the finger due to sudden vibration or shaking of the interior or the like of the vehicle to correctly recognize the intended input operation of the user. Paragraph [0063] describes to adjust the thresholds based on vehicle speed and acceleration. After Lth is set to L2 in S230 (inputtable region corrected) the flow chart of figure 2 is rerun at S204 to determine presence or absence of the operation thereafter.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kitagawa with the known technique of correcting/adjusting/suppressing/compensating the input of the user/occupant/driver from unintended movements due sudden vibration or shaking of the interior or the like of the vehicle yielding the predictable results of correctly recognizing the input operation intended by the user/occupant/driver as disclosed by Akita (paragraph [0054]).

4.		Claims 3-4, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa-Akita in view of Tillotson (US Patent Application Publication 2019/0005610).
Regarding claim 3, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 1, wherein the operation determining unit is configured to correct, on the basis of the detection result of the motion detecting device, a position of the inputtable object to suppress the motion of the occupant caused by the motion of the vehicle, and determine the presence or the absence of the operation by the operation site of the occupant after the position of the inputtable region is corrected (Akita: Paragraph [0054] describes the process of figure 2 adjusts a touch time and distance thresholds (S230 Lth=L2) of a detected input to compensate for unintended movement of the finger due to sudden vibration or shaking of the interior or the like of the vehicle to correctly recognize the intended input operation of the user. Paragraph [0063] describes to adjust the thresholds based on vehicle speed and acceleration. After Lth is set to L2 in S230 (inputtable region corrected) the flow chart of figure 2 is rerun at S204 to determine presence or absence of the operation thereafter.). 
Akita does not specifically disclose to adjust a position of the inputtable region to suppress the motion of the occupant caused by the motion of the vehicle.
Tillotson discloses wherein, by using an inputtable region that is set with respect to the image projected by the projecting device, the operation determining unit is configured to adjust, on the basis of the detection result of the motion detecting device, a position of the inputtable region to suppress the motion of the occupant caused by the motion of the vehicle, and determine the presence or the absence of the operation by the operation site of the occupant (figure 2 depicts the displayed image comprising input region operating member/region 110 to adjusted positions based on a motion signal that is analyzed by a motion-compensating control unit regarding motion of a vehicle comprising the displayed image as described in paragraph [0046] and figure 3).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kitagawa-Akita’s operation determining unit to further adjust the inputtable region based on the motion detecting of the vehicle yielding the predictable results of eliminating, minimizing, or reducing distorting (bouncing or jerking) effects that would otherwise be caused by motion of the vehicle as disclosed by Tillotson (paragraph [0038]).
Regarding claim 4, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 2, wherein the operation determining unit is configured to correct, on the basis of the detection result of the motion detecting device, a position of the inputtable object to suppress the motion of the occupant caused by the motion of the vehicle, and determine the presence or the absence of the operation by the operation site of the occupant after the position of the inputtable region is corrected (Akita: Paragraph [0054] describes the process of figure 2 adjusts a touch time and distance thresholds (S230 Lth=L2) of a detected input to compensate for unintended movement of the finger due to sudden vibration or shaking of the interior or the like of the vehicle to correctly recognize the intended input operation of the user. Paragraph [0063] describes to adjust the thresholds based on vehicle speed and acceleration. After Lth is set to L2 in S230 (inputtable region corrected) the flow chart of figure 2 is rerun at S204 to determine presence or absence of the operation thereafter.). 
Akita does not specifically disclose to adjust a position of the inputtable region to suppress the motion of the occupant caused by the motion of the vehicle.
Tillotson discloses wherein, by using an inputtable region that is set with respect to the image projected by the projecting device, the operation determining unit is configured to adjust, on the basis of the detection result of the motion detecting device, a position of the inputtable region to suppress the motion of the occupant caused by the motion of the vehicle, and determine the presence or the absence of the operation by the operation site of the occupant (figure 2 depicts the displayed image comprising input region operating member/region 110 to adjusted positions based on a motion signal that is analyzed by a motion-compensating control unit regarding motion of a vehicle comprising the displayed image as described in paragraph [0046] and figure 3).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kitagawa-Akita’s operation determining unit to further adjust the inputtable region based on the motion detecting of the vehicle yielding the predictable results of eliminating, minimizing, or reducing distorting (bouncing or jerking) effects that would otherwise be caused by motion of the vehicle as disclosed by Tillotson (paragraph [0038]).
Regarding claim 11, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 3, wherein the motion detecting device is configured to detect a traveling state of the vehicle (Akita: Paragraph [0063] describes to adjust the thresholds based on vehicle speed and acceleration (traveling states of the vehicle.).
Regarding claim 12, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 4, wherein the motion detecting device is configured to detect a traveling state of the vehicle (Akita: Paragraph [0063] describes to adjust the thresholds based on vehicle speed and acceleration (traveling states of the vehicle.).
Regarding claim 15, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 3, wherein the motion detecting device is configured to detect, on a basis of an image in which the occupant is captured, the motion of the occupant caused by the motion of the vehicle (Figure 2 reference manipulation body identifier 20 described in paragraph [0035] to identify a manipulation body (such as a finger of the occupant) in a three-dimensional space including display region 60 and surrounding area via an infrared camera (a device which inherently images object, the object in this instance is an occupant).).  
Regarding claim 16, Kitagawa and Akita discloses the non-contact operating apparatus for a vehicle according to claim 4, wherein the motion detecting device is configured to detect, on a basis of an image in which the occupant is captured, the motion of the occupant caused by the motion of the vehicle (Figure 2 reference manipulation body identifier 20 described in paragraph [0035] to identify a manipulation body (such as a finger of the occupant) in a three-dimensional space including display region 60 and surrounding area via an infrared camera (a device which inherently images object, the object in this instance is an occupant).).   

5.		Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa-Akita in view of Wingrove et al. (US Patent Application Publication 2011/0144857).
Regarding claim 5, Kitagawa-Akita discloses the non-contact operating apparatus for a vehicle according to claim 1, wherein the operation determining unit is configured to adjust, on the basis of the detection result of the motion detecting device the inputtable object in accordance with a magnitude of the motion of the occupant caused by the motion of the vehicle, and determine the presence or the absence of the operation by the operation site of the occupant after the inputtable region is enlarged (Akita: Paragraph [0054] describes the process of figure 2 adjusts a touch time and distance thresholds (S230 Lth=L2 enlarging the inputtable region) of a detected input to compensate for unintended movement of the finger due to sudden vibration or shaking of the interior or the like of the vehicle to correctly recognize the intended input operation of the user. Paragraph [0063] describes to adjust the thresholds based on vehicle speed and acceleration. After Lth is set to L2 in S230 (inputtable region corrected) the flow chart of figure 2 is rerun at S204 to determine presence or absence of the operation thereafter.). 
Akita does not disclose the operation determining unit is configured to adjust, on the basis of the detection result of the motion detecting device the inputtable region to enlarge the inputtable region in accordance with a magnitude of the motion of the occupant caused by the motion of the vehicle, and determine the presence or the absence of the operation by the operation site of the occupant.
Wingrove discloses an operation determining unit is configured to adjust, on the basis of the detection result of the motion detecting device the inputtable region to enlarge the inputtable region in accordance with a magnitude of the motion of the occupant caused by the motion of the vehicle (Paragraph [0025] describes a control signal 26 which varies based on vehicle speed. The control signal 26 is input to a display which changes its inputtable regions/screen location by increasing in to compensate for vehicle speed in accordance with control signal 26.). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kitagawa-Akita’s determination unit with the known technique of enlarging the inputtable region in accordance with a magnitude of the motion of the occupant caused by the motion of the vehicle yielding the predictable results of compensating displayed screen locations for vehicle speed or rough road conditions as disclosed by Wingrove (paragraph [0025]).
Regarding claim 6, Kitagawa-Akita-Wingrove discloses the non-contact operating apparatus for a vehicle according to claim 5, further comprising: 
a stimulation output device (Akita: figure 3 reference tactile sense provider 30) configured to output a tactile stimulation based on an ultrasound field to the operation site of the occupant (Akita: paragraph [0037] describes tactile sense provider 30 to comprise an ultrasonic generation portion 31 to generate the tactile stimulus on the manipulation body in the tactile sense providing region 36 which includes the display region 60); and 
a stimulation response output unit (Akita: figure 3 reference ultrasonic generation unit 31) configured to cause the stimulation output device to output, on a basis of a determination result of the operation determining unit, the tactile stimulation as a response to the operation, to the operation site of the occupant performing the non-contact operation against the image object (Akita: Paragraph [0037] describes ultrasonic generation portion 31 to generate the tactile stimulus on the manipulation body in a tactile sense providing region 36 which includes the aerial display region 60.), wherein 
in a case where the operation determining unit adjusts the detection result of the operation detecting device on the basis of the detection result of the motion detecting device (Akita: Paragraph [0054] describes the process of figure 2 adjusts a touch time threshold and distance of a detected input to compensate for unintended movement of the finger due to sudden vibration or shaking of the interior or the like of the vehicle to correctly recognize the intended input operation of the user. This describes the means of a detection result of the input.) and determines the presence or the absence of the operation by the operation site of the occupant (Kitagawa: paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to) based on acquired information S103 in figure 4. S103 determined finger contact with target based on acquired position and shape info S101 and S102 respectively. Said acquired position and shape info is acquired by the manipulation body identifier 20 as described in paragraph [0038].), the stimulation response output unit is configured to instruct the stimulation output device to output the tactile stimulation to a wider range compared with a case where the operation determining unit determines the presence or the absence of the operation by the operation site of the occupant without adjusting the detection result of the operation detecting device on the basis of the detection result of the motion detecting device (Kitagawa: Paragraph [0038] describes tactile control unit 32 to determine whether the manipulation body is in contact with the image (the image is virtual and a projection making the contact technically contactless since there is no physical object to make physical contact to) based on acquired information S103 in figure 4. S103 determined finger contact with target based on acquired position and shape info S101 and S102 respectively. Said acquired position and shape info is acquired by the manipulation body identifier 20 as described in paragraph [0038]. Wherein paragraph [0037] describes tactile sense provider 30 to comprise an ultrasonic generation portion 31 to generate the tactile stimulus on the manipulation body in the tactile sense providing region 36 which includes the display region 60 due to the detection means described above. Wingrove: Paragraph [0025] describes a control single 26 which varies based on vehicle speed. The control signal 26 is input to a display which changes its inputtable regions/screen location by increasing in to compensate for vehicle speed in accordance with control signal 26. Wherein the combination of claim 5 above includes Kitagawa’s ultrasound tactile output to be output to the position of the operation site of the occupant as detected by Kitagawa in view of Wingrove’s compensation. This produces a wider range of Kitagawa’s ultrasound output since the output target/inputtable region has been enlarged by Wingrove’s compensation). 

Response to Arguments
6.		Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Prior art Kitagawa discloses in figure 2 a tactile sense providing region 36 set with respect to the image 60 projected by the projection device. Paragraph [0037] specifically states the sense providing region 36 is 3D and is substantially equal to an area in which identifier 20 can detect the manipulation body. This describes the depicted area 36 in figure 2 is also the depicted area of the inputtable region.
		 Prior art Akita discloses an inputtable region that is corrected/adjusted before determining the presence or absence of the operation by the operation site. Paragraph [0033] defines Lth as the movement distance threshold value to be identified as an input. This describes Lth to regard one dimension of the inputtable region since input outside of Lth is not considered an input and therefore not an inputtable region. Please note while S204 obtains presence of a touch position P2 this is not the same as “determining the presence or the absence of the operation by the operation site of the occupant”. The operation by the occupant regards for example S226 an output short tap operation or S222 long tap end output. However, if a vibration occurs in the vehicle (paragraph [0054]) the dimension Lth of the inputtable region is adjusted/corrected/compensated/enlarged to L2. After this adjustment/correction/compensation/enlargement, the flow continues back to S204 and eventually ends with S222 or S226 (the determination of the presence or absence of the operation by the operation site of the occupant).
		This action is final necessitated by amendment.



Conclusion
7.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622